DETAILED ACTION
Status of the Claims
	Claims 1-12 are pending. Claims 1-2 and 4-9 are withdrawn. Claims 3 and 10-12 are pending in this application. Claims 3 and 10-12 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/IB2018/059694 filed on 12/06/2018, claims priority from the foreign application IT102017000141330 filed on 12/06/2017. It is noted that the Applicant provided a certified copy of the foreign priority application which is in Italian. A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file (MPEP 2304.01(c)).

Information Disclosure Statement
The information disclosure statement from 06/04/2020 has been considered by the examiner.

Election/Restrictions 
Applicant’s election with traverse of Group II (consisting of claims 3 and 10-12) in the reply filed on 01/05/2022 is acknowledged.

The requirement is deemed proper and is therefore made FINAL. 
Claims 1-2 and 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 01/05/2021. 

Claim Objections
Claim 12 is objected to because of the following informalities:  

In claim 12, the word “Lactococcus” needs to be preceded by the conjunction “or”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 10-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to natural processes. 
All of the components of the compositions recited in claims 3 and 10-12 contain products that occur naturally. Lactobacillus paracasei DSM26760 (probiotics) meets all of the structural limitation of the instant claims.  Silvia Balzaretti et al (The vaginal isolate Lactobacillus paracasei LPC-S01 (DSM26760) is suitable for oral administration, Frontiers in Microbiology, September 2015, Volume 6, Article 952, publication date: 09/15/2015, previously cited) (Hereinafter Balzaretti) provides the evidence that Lactobacillus paracasei LPC-S01 (DSM26760) is a human vaginal isolate (abstract) which means it naturally occurs in humans. Regarding the instant method claims where a step of administering to skin is being claimed, Alejandra Vásquez et al (Oral administration of Lactobacillus and Bifidobacterium strains of intestinal and vaginal origin to healthy human females: Re-isolation from faeces and vagina, Microbial Ecology in Health and Disease. 2005; 17: 15-20) (Hereinafter Vasquez) provides the evidence that “The normal vaginal flora ascends from the rectal mucosa and perianal area” (page 16 left column) which means that probiotics such as Lactobacillus paracasei LPC-S01 (DSM26760) are naturally applied to human skin (vaginal area) after ascending from the rectal mucosa and perianal area. Thus, the instantly 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “treatment” or “reducing signs of skin aging”, does not reasonably provide enablement for “prevention” “of disorders and/or pathologies” or “skin aging”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In the instant case, the specification provides results for method of reducing levels of inflammation of cells subjected to insult by UV radiation (table 2), ability to stimulate the immune response of keratinocytes (figure 2) and reducing adhesion of P. Acnes (Figure 1). There is no evidence of prevention of any disorders or diseases in the instant specification. Taking acne as an example, Researchers such as Joseph . 
Thus, based on the information for the state of the art from McLaughin and the lack of experiments in the instant specification, a person of ordinary skill in the art would not successfully carry out prevention for acne or acne causing bacteria. There is undue experimentation required to be provided by the applicant or the current art with evidence of prevention of acne or acne causing 
In order for a person of skill in the art (such as a medical doctor or a biological researcher) to prevent a disease, the person would have to address not only showing improvement of disease symptoms of the disease but also statistically significant differences in controlled clinical trials of healthy people being treated with the instant invention not getting acne compared to a control group.  Thus, one of skill in the art would have to conduct undue experimentation to find whether a composition of the claims prevents acne or acne causing bacteria due to the unpredictability in the art and the lack of a demonstration of preventing in the instant specification.  Therefore, while “treatment” of a disorder and/or disease is enabled, “prevention” is not enabled for the instant application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Lactobacillus paracasei CNCM 1-1572” strain and, accordingly, the identification/description is indefinite. The Applicant may overcome this rejection by amending “Lactobacillus paracasei DG® CNCM 1-1572” to “Lactobacillus paracasei CNCM 1-1572”. The prior art teaches that DG® and CNCM 1-1572 can be used interchangeably to describe the same strain and that DG® is the trade name for CNCM 1-1572. 
Claim 10 also contains the trademark/trade name “Lactobacillus paracasei LPC-S01”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Lactobacillus paracasei DSM 26760” strain and, accordingly, the identification/description is indefinite. The Applicant may overcome this rejection by amending “Lactobacillus paracasei LPC-S01 DSM26760” to “Lactobacillus paracasei DSM26760”. The prior art teaches that LPC-S01 and DSM26760 can be used interchangeably to describe the same strain. 

Regarding claims 3, 11, 10 and 12, the phrases "preferably", “more preferably” and “possibly associated” render the claims indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of compact prosecution, it is interpreted such that the language that comes after said phrases are optional. 
Claim 12 is indefinite for the recitation of “microorganisms selected from: bacteria, fungi, yeasts, and combinations thereof”.   The use of “and” would suggest all items would be present together, however, it is possible applicant means this to be a group of options from which to choose from (i.e. bacteria, fungi, yeasts or combinations thereof).  Thus, it is not clear what applicant intends for these items (a combination of all of the listed items or optional choice of each item listed).  Note the claim is not using the traditional Markush format of “selected from the group consisting of A, B and C” where the use of “and” would normally be appropriate.  For the purpose of compact prosecution, the examiner will read the claim as being toward a group of optional choices.  Applicant may use “or” or “and/or” instead if applicant means these to be a group of options to select from.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carine Rosignoli (WO2017060468A1, publication date: 04/03/2017) (Hereinafter Rosignoli), evidenced by Audrey Guéniche et al (Probiotics for photoprotection, Dermato-Endocrinology 1:5, 275-279; September/October, 2009) (Hereinafter Gueniche). 
Regarding claim 3, Rosignoli teaches “a composition comprising at least one lactic acid bacteria in an acceptable carrier, for use in the treatment and/or prevention of a dermatological disease” (claim 1) “wherein the composition is a topical composition” (claim 12). “lactic acid bacteria” taught by Rosignoli is a probiotic evidenced by Rosignoli’s recitation of “probiotic microorganisms such as Lactobacillus johnsonii” (page 10 lines 15-16). Rosignoli also teaches embodiments where the composition is being administered to skin. Rosignoli teaches “Treatments were performed using reconstructed human epidermis samples from SkinEthic” (page 18 line 15). Thus, “A method comprising administering a composition comprising probiotics to skin” limitation is met. Regarding the language of “to shield the skin against UV radiation, UV-A and/or UV-B” in the instant claim, this is merely a use. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02 I). In the instant case, since Rosignoli product/device is being administered to skin, it will perform the process of shielding the skin against UV radiation under its normal operation. In order to be an anticipatory reference, Rosignoli is not required to be aware of its invention’s inherent function as a UV radiation protectant. Gueniche provides the evidence that photoprotection is indeed a function of probiotics such as Lactobacillus johnsonii. Gueniche teaches that “the intake of L. johnsonii La1 contributes to reinforce cutaneous 
Regarding claim 12, Rosignoli teaches as discussed above. Rosignoli also teaches other bacteria genus such as bifidobacterium in addition to lactobacillus (claim 3 of Rosignoli). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carine Rosignoli (WO2017060468A1, publication date: 04/03/2017) (Hereinafter Rosignoli), Agatha Schwarz et al (The Short-Chain Fatty Acid Sodium Butyrate Functions as a Regulator of the Skin Immune System, Journal of Investigative Dermatology (2017) 137, 855e864, publication date: 11/23/2016) (Hereinafter Schwarz) and Simone Domenico Guglielmetti et al (US 20160296569 A1, publication date: 10/13/2016) (Hereinafter Guglielmetti). 
Regarding claims 10-11, Rosignoli teaches “A composition comprising at least one lactic acid bacteria in an acceptable carrier, for use in the treatment and/or prevention of a dermatological disease” (claim 1) wherein the composition is “for use in the treatment and/or prevention of atopic dermatitis” (claim 2), wherein said at least one lactic acid bacteria is “Lactobacillus paracasei” (claim 3) and wherein the composition is applied topically (claim 12). The specification also recited a method comprising “topically administrating to a skin area of a subject a topical composition according to an embodiment of the present invention, wherein the skin area is, or prone to be, affected by Atopic Dermatitis (AD)” (page 7 lines 20-22) and “The term "topical" as used herein refers to the administration of a composition to a particular spot on the outer surface of the body, including but not limited to the skin, scalp, mucous membranes and/or integuments” (page 7 lines 23-25). 
Regarding claim 10, Rosignoli doesn’t recite the species DG® CNCM 1-1572 or LPC-S01 DSM26760 for the Lactobacillus paracasei genus which is taught. 
Regarding claim 10, Schwarz teaches “(i) that resident skin microbes may prevent exaggerated inflammatory responses by exerting a down-regulatory function and thereby maintaining a stable state under physiologic conditions and (ii) that short-chain fatty acids may be used therapeutically to mitigate inflammatory skin reactions” (abstract) wherein said short-chain fatty acids comprise sodium butyrate (abstract). 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Rosignoli, Schwarz and Guglielmetti and achieve the instant invention. As discussed above, Rosignoli teaches applying Lactobacillus paracasei topically to treat dermatological conditions such as atopic dermatitis. Rosignoli acknowledges that “Atopic dermatitis (AD) is a chronic, relapsing, inflammatory skin disease” (page 2 line 2). Schwarz teaches that “gut commensal microbes affect the mucosal immune system via induction of colonic Tregs (Regulatory T cells) by SCFAs” (short chain fatty acids) and explores whether similar effects can be observed in the skin (page 859 right column). Schwarz teaches that SCFA can control immune/inflammatory reactions in the skin (page 861 left column) suggest that “the skin microbiome through this capacity might influence the immune system in a similar fashion as in the gut” (page 861 left column). Schwarz teaches that application of sodium butyrate to skin induces skin Tregs (figure 1). This is important because Schwarz discloses that “Regulatory T cells (Tregs) play an essential role in down-regulating and preventing immunologically mediated inflammatory reactions and are crucial in maintaining physiologic homeostasis” (page 855 left column). Thus, Schwarz motivates treating inflammatory skin conditions by increasing butyrate levels. Guglielmetti provides the evidence that Lactobacillus paracasei DG specifically is used to increase the intestinal production of butyric acid for the treatment and/or the prevention of intestinal inflammation (abstract) and its invention is “particularly advantageous for the treatment and/or prevention of intestinal butyrate- and/or Succinate-dependent pathological conditions” (para 16). Thus, one of ordinary skill in the art would be motivated to incorporate the teachings of Schwarz and Guglielmetti 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 3 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 10 of copending Application No. 17/616,589 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 3 and 12 are obviated by claims 1 and 10 of the reference application. 
Instant claims 10-11 are obviated by claims 1 and 7 of the reference application.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application claims teach all of the limitations of the instant invention. Thus, one would use the claims of the reference application with a reasonable expectation of successfully achieving the instant invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 14 of copending Application No. 17/281,926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 10-11 are obviated by claims 1, 4 and 14 of the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/308,330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 3 and 10-12 are obviated by claims 1 and 9 of the reference application.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. Reference claim 9 language of “formulated in a form having a topical effect” is interpreted as administering the composition topically to skin of the subject. Thus, the reference application claims teach all of the composition limitations of the instant invention. It is important to note that instant claim 10 recites “A method for the prevention and/or treatment of disorders and/or pathologies” and everything that comes after uses the “preferably” language which are interpreted as optional. Regarding claim 3 limitations, since the reference application claims teach administering probiotics topically, “to shield the skin against UV radiation” use is met because “Under the principles of inherency, if a prior art device, in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/A.A./               Examiner, Art Unit 1613   

 /MARK V STEVENS/               Primary Examiner, Art Unit 1613